ADKINS, Acting Chief Justice.
This cause having heretofore been submitted to the Court upon the transcript of record and briefs to review the order of the Industrial Claims Commission and the Court finding no departure from the essential requirements of law, it is ordered that certiorari is denied. See: Scholastic Systems, Inc. v. LeLoup, 307 So.2d 166 (Fla.1974).
The petition for certiorari upon cross-notice is granted and the portions of the orders of the Industrial Relations Commission and of the Judge of Industrial Claims granting costs to the petitioner, Henry E. Meister, are hereby quashed.
It is so ordered.
BOYD, OVERTON, ENGLAND and ALDERMAN, JJ., concur.